Webb, Judge.
In this workmen’s compensation case the parties entered a Form 16 agreement as to compensation which was approved by the board on June 10,1975. On October 28, 1975, the employee filed a request for a hearing, contending that the parties had been laboring under a mistake of fact as to the average weekly wage and that it had been computed incorrectly.1
The administrative law judge set aside the agreed-upon weekly wage and agreement as to compensation on the ground that the parties were laboring under a mistake of fact and, based upon evidence adduced at the hearing, a finding as to a higher weekly wage was made and higher compensation ordered. The board reinstated the original Form 16 agreement, the superior court reversed and remanded, and the employer appeals.
We reverse. While it might be desirable for the board to have plenary power over matters properly coming before it so that resort to relief in equity would be obviated, such is not the law. The administrative law judge had no authority under the circumstances here to set aside the agreement. Jeffares v. Travelers Ins. Co., 138 Ga. App. 903 (228 SE2d 1) (1976); Cotton States Ins. Co. v. Bates, 140 Ga. App. 428 (231 SE2d 445) (1976). Accordingly the judgment of the superior court must be reversed and the award of the board reinstated.

Judgment reversed.


Marshall, J., concurs. Been, P. J., concurs specially.

Saveli, Williams, Cox & Angel, Lawson A. Cox, II, for appellants.
Farrar & Farrar, Curtis Farrar, for appellee.

 And in this court it is urged that it should be set aside because the employee was under 18 years of age at the time he signed the agreement.